               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:05-cr-00252-MR-DLH-1


UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )
                                          )
                  vs.                     )                     ORDER
                                          )
GREGORY NEAL HITCH,                       )
                                          )
                        Defendant.        )
                                          )

     THIS MATTER is before the Court sua sponte.

     To this date, the Defendant remains a fugitive with no recent activity

taking place in the case. Accordingly, the Court finds that this case should

be administratively closed as to the above-captioned Defendant.

     IT   IS,   THEREFORE,      ORDERED            that     this   case   is   hereby

administratively closed pending the apprehension or appearance of the

above-captioned Defendant.

     IT IS SO ORDERED.
                                     Signed: January 24, 2020
